DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is continuation of application 16/423407 with patent US 10840408).

This communication is in response to applicant communication filed on 10/16/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fudeta (2013/0001637).
With respect to claim 21, Fudeta ‘637 teach a light emitting diode structure comprising: a quantum well “13B or 15B” disposed between n-doped barrier layers”13A or 15as shown in figure. 3(see par 0074, 0076, 0077, 0078, and 0082)
With respect to claim 22, Fudeta ‘637 teach the light emitting diode structure of claim 21, wherein the quantum well comprises InGaN as shown in figure.3(see para .(see para 0108,0111)

With respect to claim 23, Fudeta ‘637 teach the light emitting diode structure of claim 21, comprising: a growth substrate”7”; an n-type layer”9,10” formed on the growth substrate “7”; a MQW active zone “11,13,15”  grown on the n-type layer”9,10” to generate radiation; and an electron blocking laye”16”r, and a p-type layer”17,18. (see para 0089, 0116). Note that P-type AlGaN layer “16” in the invention of Fudeta acts as electron blocking layer by nature of wide bandgap material.

With respect to claim 24, Fudeta ‘637 teach the light emitting diode structure, wherein the barrier layers “13A or 15A) comprise GaN.as shown in figure.3 (see par 0074, 0076, 0077, 0078, 0082)

With respect to claim 21, Fudeta ‘637 teach a method to reduce ratio of a surface area to a volume in quantum-wells, the method comprising: a quantum-well disposed between n-doped barrier layers as shown in figure.3 (see par 0074, 0076, 0077, 0078, 0082)
With respect to claim 21, Fudeta ‘637 teach the method to reduce a leakage of an optoelectronic device, the method comprising: the optoelectronic device comprising of a quantum-well; and a quantum-well deposited between n-doped barriers as shown in figure.3 (see par 0074, 0076, 0077, 0078, and 0082).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,840,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim of instant claims is encompassed by the scope of patented claims. See the main limitation all claims in the instant invention is “a quantum well-disposed between n-doped barrier layers” is common limitation of all patented limitation of patented claims. Instant claims are much broader than patented claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.